                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                 AT GREENEVILLE

  UNITED STATES OF AMERICA                          )
                                                    )
  v.                                                )      No. 2:19-CR-167
                                                    )
  COREY MCINTURFF                                   )


                              MEMORANDUM AND ORDER

         The defendant has pled guilty to conspiring to distribute five grams or more of

  methamphetamine and is presently set for sentencing on April 8, 2021. The United States

  Probation Office has prepared and disclosed its Presentence Investigation Report (“PSR”)

  [doc. 214], to which the defendant has filed two objections [doc. 230]. The United States

  has responded to the objections [doc. 235] and the probation office has issued its PSR

  Addendum [doc. 240].

                                               I.

                                          Safety Valve

         By his first objection, the defendant argues that he is entitled to application of the

  safety valve. See 18 U.S.C. § 3553(f). The United States initially disagreed. [Doc. 235].

  However, according to the subsequently issued PSR Addendum, the United States now

  agrees that the defendant is safety valve eligible. As such, pursuant to the statutory safety

  valve the defendant is no longer subject to a 60-month mandatory minimum sentence, and

  he will be additionally granted a two-level downward variance to compensate for the

  former guideline safety valve. His first objection will be sustained.




Case 2:19-cr-00167-RLJ-CRW Document 287 Filed 04/01/21 Page 1 of 6 PageID #: 1600
                                               II.

                                        Mitigating Role

         Next, the defendant objects that he is entitled to a mitigating role adjustment under

  United States Sentencing Commission Guidelines Manual (“U.S.S.G.”) § 3B1.2. That

  guideline provides for downward adjustments of two, three, or four levels for persons who

  were “substantially less culpable than the average participant in the criminal activity.”

  U.S.S.G. § 3B1.2 cmt. n.3(A). The four-level reduction for “minimal” role “is intended to

  cover defendants who are plainly among the least culpable of those involved in the conduct

  of a group” and who had a “lack of knowledge or understanding of the scope and structure

  of the enterprise and of the activities of others.” Id. cmt. n.4. The two-level reduction for

  “minor” role applies to a defendant “who is less culpable than most other participants in

  the criminal activity, but whose role could not be described as minimal.” Id. cmt. n.5. A

  three-level reduction is recommended for defendants falling between “minor” and

  “minimal” participation. U.S.S.G. § 3B1.2. Defendants bear the burden of proof by a

  preponderance of the evidence. United States. v. Elder, 90 F.3d 1110, 1134 (6th Cir. 1996).

  Factors to be considered include:

         - The degree to which the defendant understood the scope and structure of
         the criminal activity.

         - The degree to which the defendant participated in planning or organizing
         the criminal activity.

         - The degree to which the defendant exercised decision-making authority or
         influenced the exercise of decision-making authority.




                                               2

Case 2:19-cr-00167-RLJ-CRW Document 287 Filed 04/01/21 Page 2 of 6 PageID #: 1601
         - The nature and extent of the defendant’s participation in the commission
         of the criminal activity, including the acts the defendant performed and the
         responsibility and discretion the defendant had in performing those acts.

         - The degree to which the defendant stood to benefit from the criminal
         activity.

  Id. cmt. n.3(C).

         The Court has weighed the factors cited above, along with the arguments presented

  by the parties. Having done so, the Court concludes that a two-level minor role adjustment

  is warranted.

         The factual basis of the defendant’s plea agreement [doc. 97] (signed by the

  defendant and his attorney) is incorporated into his PSR. [Doc. 214, ¶¶ 6-11]. There, it is

  admitted that:

         1. The defendant met codefendant Robert Edwards in April 2019 and then
            purchased small quantities of methamphetamine (one to two grams) from
            Edwards on five or six occasions. [Id. ¶ 6].

         2. In April and May of 2019, the defendant purchased methamphetamine
            five to six times from codefendant Josh Hampton in quantities ranging
            between one and five grams. [Id. ¶ 7].

         3. Along with others, the defendant fronted money ($150.00) to Hampton in
            April 2019 because Hampton “was collecting money so that he could
            make a trip to Georgia to purchase a quantity [of methamphetamine] from
            his supplier.” [Id.].

         4. The defendant purchased unspecified amounts of methamphetamine from
            codefendant Robbie English on three occasions, one of which while
            working as a confidential informant. [Id. ¶ 8].




                                              3

Case 2:19-cr-00167-RLJ-CRW Document 287 Filed 04/01/21 Page 3 of 6 PageID #: 1602
          5. The defendant “was selling small quantities of methamphetamine to
             others” including an coconspirator who was not indicted in this case. The
             defendant would also buy methamphetamine from that coconspirator
             when the defendant had none to sell. Additionally, the defendant
             introduced others to the coconspirator so that they could purchase
             methamphetamine from the coconspirator. [Id. ¶ 9].

          6. For sentencing purposes, the defendant agreed that he is responsible for
             distributing more than five but less than 20 grams of actual
             methamphetamine. [Id. ¶ 11].1

          The defendant’s PSR also details his efforts to frame law enforcement officers and

  another individual by planting “a small amount of methamphetamine” in the individual’s

  vehicle. [Id., ¶¶ 27-31]. The defendant has not objected to the contents of those paragraphs

  and they are thus conclusively accepted by the Court as findings of fact. See Fed. R. Crim.

  P. 32(i)(3)(A). Nonetheless, those facts are of little import in resolving the defendant’s

  objection because they do not establish whether the “small amount of methamphetamine”

  and/or the victims were connected to the instant conspiracy in any way.

          A four-level minimal participant adjustment will not be applied in this case because

  the defendant has admitted to a sufficient degree “of knowledge [and] understanding of the

  scope and structure of the enterprise and of the activities of others.” He was aware that

  codefendants Edwards, Hampton, and English (along with the other coconspirator) could

  serve as sources of supply for his own drug dealing and for other persons. The defendant




  1
    The defendant correctly notes [doc. 230, p. 2] that he has been held accountable for a lower quantity of
  methamphetamine than any of the six codefendants who have thus far signed plea agreements. [Docs. 41,
  60, 82, 131, 176, 183].


                                                      4

Case 2:19-cr-00167-RLJ-CRW Document 287 Filed 04/01/21 Page 4 of 6 PageID #: 1603
  knew that Hampton traveled to Georgia to obtain methamphetamine from his source, and

  the defendant helped fund one such trip.

         The Court will, however, apply a two-level minor participant adjustment.

  According to the proof before the Court, the defendant sold methamphetamine only in

  small quantities. He was by all accounts a street dealer and is being held accountable for

  a lower quantity of drugs than the six codefendants who have pled guilty so far. There is

  no evidence that the defendant exercised or influenced decision-making authority. Other

  than contributing to Hampton’s trip to Georgia and referring customers to the unindicted

  coconspirator, there is no evidence of planning or organizing. The defendant’s small-scale

  drug sales likely generated little profit.

                                                  III.

                                               Conclusion

         As provided herein, the defendant’s first objection to his PSR is SUSTAINED and

  his second objection is SUSTAINED IN PART. [Doc. 230].

         At present, the PSR calculates the defendant’s total offense level as 21 and his

  criminal history category as I. With a two-level downward minor role adjustment pursuant

  to U.S.S.G. § 3B1.2(b), the total offense level becomes 19. The Court will then apply a

  two-level downward variance to account for the former guideline safety valve, leaving the

  defendant with a total offense level of 17, a criminal history category of I, and an advisory

  guideline range of 24 to 30 months.




                                                   5

Case 2:19-cr-00167-RLJ-CRW Document 287 Filed 04/01/21 Page 5 of 6 PageID #: 1604
        Lastly, the sentencing hearing presently scheduled for April 8, 2021, is RESET to

  Thursday, May 6, 2021, at 9:30 a.m. in Knoxville.

               IT IS SO ORDERED.

                                                       ENTER:



                                                              s/ Leon Jordan
                                                        United States District Judge




                                            6

Case 2:19-cr-00167-RLJ-CRW Document 287 Filed 04/01/21 Page 6 of 6 PageID #: 1605
